HUTCHESON, Circuit Judge
(dissenting)-
Notwithstanding the opinion of the majority, that the district judge was right in holding that, because Sarah Bland’s discharge as administratrix had not been set aside, the deed of Stewart, as administrator, under which the government claimed, was null and void, I am firmly convinced that this holding is not in accord with Georgia law. Because I am, I have undertaken to set the case out as it was made below and as it comes up here, and, with sufficient fullness to make them clear, my reasons for the view I hold.
The suit, tried to the court without a jury, was for the value of timber cut from, and for logging damage to, a tract of land in Jones County, Georgia. The claim was that on June 3, 1936, the United States had acquired the land by deed from F. M. Stewart, Jr., Administrator de bonis non of the Estate of John Bland, and defendants had thereafter entered on the land, cut the timber, and done the damage sued for.
There were two defenses. The first was a general denial. The second was: that the Estate of John Bland had been fully and completely administered by Sarah Bland; that she had been discharged as administratrix on December 7, 1908; that her discharge as administratrix had never been set aside; and, therefore, the appointment, and the deed, of Stewart were null and void.
The cause was submitted on stipulations, admissions, oral evidence, and the records in the proceedings in the Estate of John Bland, deceased, in the Court of Ordinary, Jones County, Georgia, and in those of the dower and partition proceedings had by the Blands in the Superior Court of said county, all as set out in the majority opinion.
Agreeing with the defendants that the appointment, and the deed, of Stewart as administrator were null and void because Sarah Bland’s discharge as administratrix had not been set aside, the district judge gave judgment for the defendants.
The United States is here insisting : that neither the appointment of Stewart as administrator1 by the Court of Ordinary nor the deed executed under its authority2 *994is subject to the collateral attack pressed upon it in the answer; and that the judgment sustaining the defense was therefor error and must be reversed.
Appellees admitting, as indeed they must, that the attack was a collateral one, insisted (1) that both appointment and deed are void and, therefore,, may be thus attacked, and (2) that if the appointment was not void the deed was, because the title to the property had long before vested in the heirs and was not subject to be administered upon and sold. The majority agrees, with these views. I cannot agree with either of these positions. On the contrary, I think it clear that appellant has the right of it and that the judgment ought to be reversed.
Appellees’ reliance for its first point upon Phoenix Mutual Life Insurance Co. v. Daniel, 46 Ga.App. 129, 167 S.E. 117, in support of its collateral attack on the judgment of the Court of Ordinary will not, I think, at all do. I put to one side as unnecessary for comment the insistence of the United States that the cited case is without authority because in conflict with Goff v. National Bank of Tifton, 170 Ga. 691, 153 S.E. 767, because I do not think the Phoenix case at all supports the judgment of the court below. It was a direct proceeding for the appointment of an administrator. It was not, as here, a collateral attack upon administration proceedings instituted and concluded many years before. What appellees and the majority need to support their position here, that the collateral attack on Stewart’s deed can prevail, is authority holding that where dower has been set aside, the widow without administering on the dower property has been discharged and later dies so that the dower falls in, title has passed out of the estate and into the heirs and the Court of Ordinary is without jurisdiction to appoint an administrator for the dower property and sell it either for the payment of debts or for purposes of distribution. Neither appellees nor the majority opinion cite authorities to this effect. There are none. On the contrary, the procedure in this case has been throughout in strict accordance with the provisions of the Georgia Code 1933.3 The property in question here had been set apart to the widow as dower and she had paid all the debts of the estate without having to sell the dower interest. When she died her dower interest fell in and, not having been administered upon,4 became subject to administration. The widow having been discharged as administratrix, it became proper, as was done here, to appoint an administrator de bonis *995non and to sell the property for distribution,5 and the fact that some years had elapsed since the death of the decedent is of no significance.6
The authorities7 appellees cite on their second point, that the deed was void because the property had passed out of the estate and into the heirs, do not support it. They merely apply and give effect to Georgia Code Sections 113-8018 and 85-709,9 dealing with legacies and the inurement to the benefit of the remainderman of the assent of the executor to a legacy to the tenant for life. In the Pope case, the court, setting out these code articles and quoting from Watkins v. Gilmore (note 7 supra), said:
“At the time the ordinary granted the order and recited therein that the land had reverted to the estate of the testator, the land had not reverted, and was no part of the estate. The assent of the executors perfected the inchoate title of the devisees, and at the death of G. W. Watkins the remaindermen had the right to take immediate possession. This land was no part of the estate, and the order to sell it was void for want of jurisdiction. Such order, being void, could be attacked anywhere, and at any time. The title to the land having passed out of the estate into the devisees, the executors have no right to recover it as part of the estate. * * * After the assent of the executors and the death of the life tenant, the.land in controversy was the property of the remaindermen, and the title vested in them as completely, as against the estate and the executors, as though it had never formed any part of the estate.”
The authorities cited and discussed in the majority opinion all have to do with the effect of a discharge on the liability of the administrator, and they properly hold that such a discharge, until set aside, protects him and his bond. They do not hold that in a situation of this kind, (where the dower not being subject to administration during the life time of the widow), her discharge as administratrix prevented the court from appointing an administrator de bonis non to administer the dower property, after her death and its falling in made the dower subject to administration.
Because the district judge was of the opinion that the appointment of Stewart as administrator de bonis non was void, he did not consider or determine any other question in the case. The majority, however, in addition to affirming the judgment on the ground considered and determined by the district judge, has put forward another ground for its affirmance. This ground is that the property at the time of the Stewart administration was held adversely to the estate by the heirs, and the administrator sold without first recovering possession.
If I could agree with the majority that the evidence in this case undisputedly established that, at the time of the administrator’s sale, the property was possessed adversely to the estate by the heirs of John Bland, I would of course, agree that for that reason,10 and not for the reason *996assigned by the district court, the sale was void and could be collaterally attacked. But I think it too clear for argument that the record does not show undisputedly, or even with any cogency, that at the time of the sale the land was adversely possessed. This issue of possession adverse to the estate was not made. Neither the United States nor the appellees had any opportunity to try it out, and such evidence as the record contains about possession was offered on the issue of whether the United States had adverse possession sufficient to give title by limitation,11 which issue and the issue of whether or not the sale was void because the discharge of Sarah Bland had not been set aside were the only issues tried. Under these circumstances, to affirm the judgment on the ground that the land was adversely possessed at the time of the sale would be to affirm it on an issue neither made nor tried out below.
If, on another trial, the appellees can show that the administrator did not have possession at the time of the sale but the land was held in adverse possession to the estate, they may, of course, contest, not the administration, but the sale, collaterally. Unless such facts are shown, however, the sale is not subject to collateral attack, and judgment must go for plaintiff. I would therefore, reverse the judgment and .remand the cause to afford the parties an opportunity to tender and try the issue whether at the time of the administrator’s sale the land was adversely possessed.
I dissent from the affirmance of the judgment.

 “The court of ordinary in the matter of administering estates is a court of general jurisdiction; and therefore its judgments cannot be collaterally attacked, unless the record negatives the existence of the necessary jurisdictional facts.” Scarborough v. Long, 386 Ga. 412, 197 S.E. 796, at page 798; Marshall v. Marthin, 192 Ga. 613, 15 S.E.2d 861.


 “An order of the court of ordinary granting leave to sell land is a judgment of a court of original, general, and exclusive jurisdiction of the sale and disposition of real property belonging to deceased persons’ estates, and cannot be collaterally attacked.” Thomas v. Couch, 171 Ga. 602, 156 S.E. 206, at page 211. In Copeland v. Kimbrough, 149 Ga. 683, 102 S.E. 162, 163, it was said:
“The controlling question is whether the order of the court of ordinary granting leave to sell the land is void. If it is *994void, it may be attacked collaterally. If valid on its face, it cannot be collaterally attacked. * * * The court of ordinary has general jurisdiction of estates, testate and intestate. ‘The order of the court of ordinary granting leave to an administrator to sell the lands belonging to the estate be represents is his authority for so doing. The authority being shown, the law “presumes the court of ordinary required all the law requires to have been done before granting the order to sell, and we will not go behind that judgment.” ’ ”
And Williams v. O’Neal, 119 Ga. 175, 45 S.E. 978, puts it thus:
“Where an application by an administrator to the court of ordinary for leave to sell property of his decedent represented that the purpose of the intended sale was to pay debts of the estate, and an apparently valid judgment was rendered granting the application, the judgment containing no recitals as to the grounds on which the application was based, it was not a ground to set that judgment aside as void that in fact the estate in question owed no debts.”


 Sec. 113-901: “Upon the death of the owner of any estate in realty * * * the title shall vest immediately in his heirs at law, subject to be administered by the legal representative, if there is one, for the payment of debts [and] the purposes of distribution.”
Sec. 113-2305: . “Whenever an administrator or executor has fully administered the estate except the reversionary interest in the land set apart as dower, and it is not necessary to administer the same to pay debts, such administrator or executor shall be entitled to letters of dismission * *
Sec. 113-1710: “No administrator or executor shall be authorized to sell the reversionary interest in the land set apart as dower during the lifetime of the widow, unless necessary to pay debts.”


 The court found, on a record supporting the findings, that “the land of John Bland was not administered by Sarah Bland, administratrix of the Estate of John Bland.”


 Haden v. Sims, 127 Ga. 717, 56 S.E. 989; Cf. Redfern on Wills and Administration of Estates, Revised Edition, 1938, Sec. 30S.


 In Medlin & Sundy v. Downing Lumber Co., 128 Ga. 115, 57 S.E. 232, a collateral attack on the appointment of an administrator and a sale for distribution among the heirs was denied, and the appointment and sale were sustained.


 Watkins v. Gilmore, 121 Ga. 488, 49 S.E. 598; Pope v. Stanley, Ga.Sup., 42 S. E.2d 488, 490.


 Sec. 113-801: “Assent of executor to devise or legacy; necessity to pass title. — All property, both real and personal, being assets to pay debts, no devise or legacy passes the title until the assent of the executor is given to such devise or legacy”.


 Sec. 85-709: “Assent of executor to legacy to life tenant; effect as to remainderman. — The assent of the executor to a legacy to the tenant for life inures to the benefit of the remainderman. Remainderman, at the termination of the life estate, may take possession immediately. * * * ”


 In Thrift Bros. v. Baker, 144 Ga. 508, 87 S.E. 676, 677, on the authority of Art. 4033, Civil Code 1910, Ga.Code Ann. § 113-1714, providing: “An administrator may not sell property held adversely to the estate by a third person; he shall first recover possession”, the court declared that a deed of the admin*996istrator to property held adversely was not voidable but void. The court said: “ * * * a purchase of land at administrator’s sale, while the land is held in adverse possession to the estate which the administrator represents, derives no interest or title to the land by virtue of his purchase and the deed given in pursuance of the sale.”


 On the contrary, Mr. Snow, attorney for the defendants said: “I do not mind admitting that John Bland died in possession of the estate, if you are bothered about proving possession. He died in possession of the land.”
Mr. Gautier, for the Government: “I think you said the only thing involved was the question of title. In other words, we are both claiming under the same common grantor, under the Estate of John Bland.
Mr. Snow: “Before we come to offering evidence with respect to the stipulation, those facts we admit are true but I would like to make an objection to them on the ground that they are totally irrelevant and immaterial to support any claim or the basis of . any claim for adverse possession.
Mr. Gautier: “They may not establish adverse possession but they, together with other facts, that we expect to prove, will establish it.”